Title: To John Adams from Thomas Boylston Adams, 15 February 1802
From: Adams, Thomas Boylston
To: Adams, John



Dear Sir.
Philadelphia 15th: February 1802

I had the pleasure to receive, this morning, your favor of the 1st: currt: and now hasten to acknowledge it, with more eagerness, on account of the long interval, which has elapsed, since I have written particularly to yourself.
I am not sorry, that you consider politicks, as forbidden fruit, for though you cannot fail to form an opinion, upon the very novel & extraordinary occurrences, in this Country, which are hourly presenting themselves to our senses, I should regret, that a single sentiment of yours, should become the theme of personal invective, against yourself. The present Chief Magistrate of the United States, was so restless, during the period of his retirement from Office, and was possessed of such an itch for scribbling, that he has furnished numberless weapons, which his political enemies have successfully turned against himself. I say, successfully, for notwithstanding the casual triumph of his party, which necessarily involved the consummation of his views, he has raised no monument, either to fame or glory, by his personal elevation. These frail systems of human government, called written Constitutions, which you have labored so hard to demonstrate to the world, as being utterly incapable of duration, upon any other principle, than that of checks & balances, are now mouldering away, with alarming rapidity, in consequence of that “full tide of successful experiment,” which your successor in office, has so warmly eulogised. The figure was not unhappily chosen, for by the laws of nature, there is but a momentary interval between the flood & the ebbing of tides. Stability in first principles of government, can never be looked for, so long as the doctrine of construction is deemed paramount to them. If I mistake not, this was your meaning, when in other words you said that “a Republican government, might be construed to mean any thing, or nothing”; yet, according to the fashionable declamation of the times, what an heresy was there!! We have a recent and a curious instance in the repeal of the late judiciary law, of the versatility of this doctrine of construction. An additional one has been furnished, by a struggle of later date, between the different branches of Government, in this State.
The Constitution of the State of Pennsylvania, which is a close imitation of the federal Constitution, so far as its provisions could be applied to State purposes, declares Act 2. Sect: 8. that “No member of Congress from this State; nor any person holding or exercising any office of trust or profit, under the United States, shall at the same time, hold or exercise the office of judge, Secretary, treasurer, prothonotary, Register of Wills, Recorder of deeds, Sheriff, or any Office in this State, to which a salary is by law, annexed, or any other Office, which future legislatures shall declare, incompatible with offices or appointments under the United States.”
Governor Mc:Kean, who was as forward to reward the activity of Mr: Dallas as was President Jefferson, persuaded this gentleman, (as he says) to accept the office of Recorder of the City, a vacancy therein having occured, by the death of Mr: Wilcocks. To steer clear of the above provision in the Constitution, it was necessary, that the Office of Recorder should be construed, not a salary office, though it is confessedly one of trust & profit. It must be construed also, that the Recorder, is not a judge, though he is the sole organ of the Mayor’s Court and passes sentence upon all convicts; he also decides & over rules all disputed points of law; which occur during the sitting of that tribunal. He charges the Grand & pettit juries also, & in short, without the Recorder, there is supposed to be no competent Court. When this appointment was made, Mr: Dallas was already District Attorney of the United States, and the general understanding in public was, that the Offices were incompatible, and that he must of course renounce one if he meant to retain the other. This was not done; both were retained, and in order to try the right, an issue was made in the Supreme Court of the State, on a rule to shew cause, why a Mandamus, should not be granted against the Recorder for exercising the Office. This was argued, at length, and with much ability, on both sides, and the judges, after due deliberation, decided in favor of the Officer and therefore discharged the rule. Emboldened by this success, the Governor very speedily makes another appointment, of Dr Leib, a member of Congress, to be  Resident Physician at the Lazaretto; another office of trust & profit, though enjoying no fixed salary, by law. So long as the quarrantine laws are not in operation, the presence of a Physician, at the Lazaretto, is not absolutely necessary; yet by Resident, it is understood that the Doctor ought to be somewhat nearer than 200 miles from the scene of his duty. Nevertheless Dr: Leib passes his winter’s at the seat of Government, basking in Executive smiles, and the best portion of the fine Season, at a cool & enviable retreat on the banks of the Delaware.
The Legislature of this State, now in session, have given, within a few days, a flagrant testimony of their disapprobation of these appointments, by passing a Law, in spite of the Governor’s veto, annuling both of them, by name, and declaring all future appointments, to any office under the State, incompatible with the holding of any office under the federal government; thus pointedly censuring the Governor for his former conduct, in this particular, and setting at naught his most favorite opinions. I have but a slender opinion of the wisdom or patriotism of the present legislature of this State, but they have at least thrown off the trammels of authority, for the sake of restoring consistency to the Constitution. The Governor met them, at the beginning of the Session, with an ostentatious display of complaisance, and an hypocritical profession of deference & respect, which almost courted the contempt into which he is really fallen, with them. It has been said, that no harmony has subsisted between the Executive & legislative branches of our government, at Lancaster, for some time, and present appearances indicate an open rupture. Even the federal legislature of which the Governor so indecently complained, were more civil to him, than his own partizans. Another occurrence among us, which forms a link in this chain, deserves to be mentioned here. The Bar of Philadelphia, almost to a man, signed or would have signed, if necessary, a memorial to Congress, against the repeal of the judiciary law. Would this have happened, had not the political predicament of this State, been such as it was? Would the names of Dallas McKean &ca: been seen to a petition of this nature, but for the dispute at Lancaster. I very much doubt it. I was one who did not sign the memorial, and I believe from substantial motives. The older gentlemen of the profession, advised me not to put my name to it, for fear of its doing more harm than good— I never expected any good would come of the memorial itself, and therefore was better reconciled to my exclusion. The persecution of yourself & children, is not yet at an end, and I have long been persuaded that, as you observe, we are not children of fortune. Situated as I am, I know not whether the advice of Apollo, is not lost upon me. I am willing to put my shoulder to the wheel, and to encourage the cattle, but with all this & supplication beside, I do not extricate myself from the mire; I do not get a firm footing, in my profession. I should be loth to avow, that the earnings of my trade hitherto, have been less, in any given time, than the salary of the humblest Clerck in any of the public Offices, and yet I know it to have been so. My expences, either necessity or habit have caused to “tyranize over my income.” The “viginti annorum lucubrationes,” which are requisite to the attainment of excellence at the Bar, must not roll away in cloistered inactivity; the stimulus of gain & profit must be superaded, or attention will flag. It is but slender consolation to me, that others, of my standing, are not better off than myself, for this is an argument against the resources of the profession itself, and I confess, that there are moments, when I look forward with such a wavering & doubtful eye to my future prospects of success, that it is with difficulty I persuade myself to “labor in my vocation.” I should not have troubled you with my confessions, if it were not, that the expression of your hopes, on my account, seemed to authorize the disclosure. I remember Johnson’s advice to Boswell, when in one of his gloomy humors, and wish it may fortify me against despondency.
Your opinion of me is certainly too partial, when you say, that you “know of none more proper than myself to undertake to enquire, ascertain and establish, all those points of the Common law, which are now in force in the United States and in the individual States; and on the contrary, all those points of the Common law, which have been altered by statutes or by the Revolution and the Constitutions of Government which have been established, in consequence of it.” I feel my own incompetency to handle this subject with dexterity, so forcibly, that were it not for the deference I, wish always to pay to your reccommendations, I should shrink from the task. I can only promise you, that I will turn my thoughts and attention to the subject, and if I feel encouraged, by my first efforts, will continue the research to some definite result.
I am, with best love to the family and all friends, / Dear Sir, / Your Son

Thomas B Adams